DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on April 29, 2022.  In virtue of this amendment, claims 1-13 are now pending in the instant application.
Examiner’s Comments
In figure 2 of the instant application, “charge pulse” is a control signal of the flyback converter to control the switch S1
In figure 2 of the instant application, “light pulse” is a control signal of the current source to control the switch S2
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dearborn et al. (US 2013/0119875).
With respect to claim 11, Dearborn discloses in figure 3 a method for pulsed control of a light-emitting means (100, e.g., LEDs), comprising: providing a storage capacitor (Cout, e.g., a storage capacitor) and a current path (104, e.g., a current path) that is parallel thereto and in which the light-emitting means is arranged (figure 3 shows a parallel feature thereof); generating at least one charge pulse (C1, e.g., a charge pulse to control the flyback switch 312) for charging the storage capacitor (see figures 3-4 and paragraph 0010); and discharging the storage capacitor via the light-emitting means while generating a light pulse (C2, e.g., a light pulse to control the current source switch 314).

    PNG
    media_image1.png
    710
    877
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dearborn et al. (US 2013/0119875).
With respect to claim 12, Dearborn discloses all claimed limitations, as expressly recited in claim 11, except for specifying that wherein generating at least one charge pulse and discharging the storage capacitor via the light-emitting means while generating a light pulse take place with a temporal offset without overlap.  However, this difference is not of patentable merits since the timing of the charge pulse or the light pulse would be adjustable or programmable that is based on a particular application or environment of use.  Thus, setting times of the charge pulse or the light pulse with a temporal offset without overlap would have been deemed obvious to a person skilled in the art.
Allowable Subject Matter
Claims 1-10 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A control circuit … comprising … “wherein the control unit is configured to operate the first switch in order to induce at least one charge pulse for charging the storage capacitor in a secondary circuit and to operate the second switch in order to discharge the storage capacitor while generating a light pulse via the light-emitting means, and wherein the control unit is configured to coordinate operation of the first and second switches such that, at no time, the first switch and the second switch are simultaneously closed”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-10 and 13 would be allowable as being dependent on claim 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Nakamura et al. – US 2016/0143108
Prior art Yan et al. – US 2016/0088697
Prior art Jukui et al. – US 2015/0069908
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 16, 2022